Title: From Benjamin Franklin to Edward Shippen, 24 May 1755
From: Franklin, Benjamin
To: Shippen, Edward


In addition to supplying wagons Franklin contributed to Braddock’s campaign by helping to organize the construction of a road between army headquarters at Fort Cumberland on Wills Creek and the Pennsylvania back settlements. In March 1755 at Sir John St. Clair’s behest, Governor Morris appointed James Burd and four other commissioners to survey a route westward from Shippensburg to the head of the Youghiogheny. The survey was made, and by May 6 Burd and a handful of men had begun the heavy work of clearing a road. By May. 17, 60 or 70 men were at work, but they built only a mile a day, and Cumberland County could provide no more laborers. On May 20, at an important conference at Aughwick attended by Secretary Richard Peters, who was there to inspect the frontier defenses (see above, p. 49), it was agreed to ask General Braddock to release some of his pioneers, or to ask the governor to advertise for workmen, or, “at worst,” to impress laborers. Morris had an advertisement published in English and German, in Philadelphia and elsewhere, “inviting labourers to go upon that Service, who are to enter themselves with Mr. Shippen at Lancaster, and then proceed to the road.” No copy of this advertisement has been found. It produced results. Franklin assured the volunteers they would be paid fairly and not be enlisted, and he gave them passes to Shippen at Lancaster. Burd spoke of the “high Spirits” of his men, who “seemed willing to tear the Mountains to pieces.” On May 26 Governor Morris informed Braddock’s aide there were 200 men at work — the actual number was considerably smaller — and assured him they would reach the Forks of Youghiogheny in a month “at the farthest.” Not until May 29, however, did a committee of the Assembly provide for paying the men.
 
Sir
Philada. May 24. 1755
By the Governor’s Direction I issued the inclos’d Advertisement. The Bearers, John Laverty, and Charles Coleman, have agreed to go and work on the Road accordingly. You will be pleased to give them Directions how they are to proceed. My Compliments to your good Lady and Family. I am, very respectfully, Sir, Your most obedient Servant
B Franklin
Edwd. Shippen Esqr.
 Addressed: To / Edward Shippen Esqr / Lancaster
Endorsed: B Franklins Letter Philada. 24 May 1755. about the road cutters